IN THE SUPREME COURT OF THE STATE OF NEVADA


JOHNNY LEE JONES,                                      No. 69914
                        Appellant,
              vs.
THE STATE OF NEVADA,
                                                                   ILED
                  Respondent.                                   MAY 2 0 2016
                                                               TRACE K. LINDEMAN
                                                            CLERK OF SUPREME COURT
                                                           BY
                      ORDER DISMISSING APPEAL                    DEPUTY CLERK




            This is a pro se appeal from a purported decision denying a
postconviction petition for a writ of habeas corpus. First Judicial District
Court, Carson City; James E. Wilson, Judge.
            No decision, oral or written, had been made on the petition
when appellant filed his appeal on March 7, 2016. Because appellant
failed to designate an appealable order, we lack jurisdiction over this
appeal, and we
            ORDER this appeal DISMISSED.




                        Douglas




cc: Hon. James E. Wilson, District Judge
     Johnny Lee Jones
     Attorney General/Carson City
     Carson City District Attorney
     Carson City Clerk